 



EXHIBIT 10.2
Amendment No. 11 to
Fourth Amended and Restated Receivables Purchase Agreement
          This Amendment No. 11 to Fourth Amended and Restated Receivables
Purchase Agreement (this “Amendment”) is dated as of November 16, 2006, among
Dairy Group Receivables, L.P. (“Dairy I”), Dairy Group Receivables II, L.P.
(“Dairy II”) and WhiteWave Receivables, L.P. (“WhiteWave” and, together with
Dairy I and Dairy II, collectively, the “Sellers” and each, a “Seller”), each
entity signatory hereto as a Financial Institution (each, a “Financial
Institution” and collectively, the “Financial Institutions”), each entity
signatory hereto as a Company (each, a “Company” and collectively, the
“Companies”) and JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA
(Main Office Chicago)), as Agent (the “Agent”).
R E C I T A L S:
          The Sellers, the Financial Institutions, the Companies, the Servicers
party thereto (the “Servicers”) and the Agent are parties to the Fourth Amended
and Restated Receivables Purchase Agreement, dated as of March 30, 2004, among
the Sellers, the Servicers, the Financial Institutions, the Companies and the
Agent (as amended by Amendment No. 1 thereto, dated as of April 5, 2004, as
further amended by Amendment No. 2 thereto, dated as of June 3, 2004, as further
amended by Amendment No. 3 thereto, dated as of August 13, 2004, as further
amended by Amendment No. 4 thereto, dated as of November 18, 2004, as further
amended by Amendment No. 5 thereto, dated as of January 3, 2005, as further
amended by Amendment No. 6 thereto, dated as of May 27, 2005, as further amended
by Amendment No. 7 thereto, entered into as of April 1, 2005, as further amended
by Amendment No. 8 thereto, entered into as of November 17, 2005, as further
amended by Amendment No. 9 thereto, dated as of April 27, 2006, and as further
amended by Amendment No. 10 thereto, dated as of July 31, 2006, the “Receivables
Purchase Agreement”).
          The Sellers, the Companies, the Financial Institutions and the Agent
desire to amend the Receivables Purchase Agreement, as more fully described
herein.
          NOW, THEREFORE, in consideration of the premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1



--------------------------------------------------------------------------------



 



          Section 1. Definitions Used Herein. Capitalized terms used herein and
not otherwise defined shall have the respective meanings set forth in, or
incorporated by reference into, the Receivables Purchase Agreement, as
applicable.
          Section 2. Amendments. Subject to the terms and conditions set forth
herein, the Receivables Purchase Agreement is hereby amended as follows:
               (a) (i) Each reference in the Receivables Purchase Agreement to
“Bank One” shall be deemed to be a reference to “JPMorgan,” (ii) each reference
in the Receivables Purchase Agreement to “Bank One, NA (Main Office Chicago)”
shall be deemed to be a reference to “JPMorgan Chase Bank, N.A. (successor by
merger to Bank One, NA (Main Office Chicago)),” (iii) each reference in the
Receivables Purchase Agreement to “Bank One, NA” shall be deemed to be a
reference to “JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA)”
and (iv) each reference in the Receivables Purchase Agreement to the “Bank One
Company” shall be deemed to be a reference to the “JPMorgan Company.”
               (b) Each reference in the Receivables Purchase Agreement to
“Falcon Asset Securitization Corporation” shall be deemed to be a reference to
“Falcon Asset Securitization Company LLC (formerly Falcon Asset Securitization
Corporation).”
               (c) Each reference in the Receivables Purchase Agreement to “Blue
Ridge Asset Funding Corporation” shall be deemed to be a reference to “Variable
Funding Capital Company LLC.”
               (d) Each reference in the Receivables Purchase Agreement to
“Atlantic Asset Securitization Corp.” shall be deemed to be a reference to
“Atlantic Asset Securitization LLC (formerly Atlantic Asset Securitization
Corp.).”
               (e) Section 14.5(b) is hereby amended and restated in its
entirety to read as follows:
     (b) Anything herein to the contrary notwithstanding, each Seller Party
hereby consents to the disclosure of any nonpublic information with respect to
it (i) to the Agent, the Financial Institutions or the Companies by each other,
(ii) by the Agent or the Purchasers to any prospective or actual assignee or
participant of any of them and (iii) by the Agent or any Purchaser to any rating
agency, Funding Source, Commercial Paper dealer or provider of a surety,
guaranty or credit or liquidity enhancement to any Company or any entity
organized for the purpose of purchasing, or making loans secured by, financial
assets for which Bank One, Rabobank, Wachovia, Wachovia Capital Markets, LLC or
CLNY acts as the administrative agent and to any officers, directors, employees,
outside accountants, advisors and attorneys of any of the foregoing. In
addition, the Purchasers (and credit enhancers to the Purchasers) and the Agent
may disclose any such nonpublic information pursuant to any law, rule,

2



--------------------------------------------------------------------------------



 



regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).
               (f) Exhibit I is hereby amended by amending and restating
subsection (b) of the definition of “Concentration Limit” in its entirety to
read as follows:
(b) for Wal-Mart Stores, Inc., 18%, and for any other Obligor designated by
Agent, such other percentage as Agent may designate (each of the foregoing, a
“Special Concentration Limit”); provided, that in the case of an Obligor and any
Affiliate of such Obligor, the Concentration Limit shall be calculated as if
such Obligor and such Affiliate are one Obligor; and provided, further, that the
Required Purchasers may, upon not less than five Business Days’ notice to
Seller, cancel any Special Concentration Limit.
               (g) Exhibit I is hereby amended by amending and restating the
definition of “Facility Termination Date” in its entirety to read as follows:
“Facility Termination Date” means the earliest of (i) the Liquidity Termination
Date, (ii) the Amortization Date and (iii) November 15, 2009.
               (h) Exhibit I is hereby amended by amending and restating the
definition of “Liquidity Termination Date” in its entirety to read as follows:
“Liquidity Termination Date” means November 15, 2007.
               (i) Exhibit IV is hereby amended and restated in its entirety to
read as set forth on Annex A hereto.
          Section 3. Conditions to Effectiveness of Amendment. This Amendment
shall become effective as of the date hereof, subject to the satisfaction of the
following conditions:
               (a) Amendment. The Agent shall have received executed
counterparts of this Amendment, duly executed by each of the parties hereto.
               (b) Representations and Warranties. As of the date hereof, both
before and after giving effect to this Amendment, all of the representations and
warranties contained in the Receivables Purchase Agreement shall be true and
correct as though made on and as of the date hereof (and by its execution
hereof, each Seller shall be deemed to have represented and warranted such).
               (c) No Amortization Event or Potential Amortization Event. As of
the date hereof, both before and after giving effect to this Amendment and the
transactions contemplated hereby, no Amortization Event or Potential
Amortization

3



--------------------------------------------------------------------------------



 



Event shall have occurred and be continuing (and by its execution hereof, each
Seller shall be deemed to have represented and warranted such).
          Section 4. Miscellaneous.
               (a) Effect; Ratification. The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written, and shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of the
Receivables Purchase Agreement or of any other instrument or agreement referred
to therein or (ii) prejudice any right or remedy which the Companies, the
Financial Institutions, the Agent, or the Sellers (or any of their assigns) may
now have or may have in the future under or in connection with the Receivables
Purchase Agreement or any other instrument or agreement referred to therein.
Each reference in the Receivables Purchase Agreement to “this Agreement,”
“herein,” “hereof” and words of like import and each reference in the other
Transaction Documents to the “Receivables Purchase Agreement” or to the
“Purchase Agreement” or to the Receivables Purchase Agreement shall mean the
Receivables Purchase Agreement, as amended hereby. This Amendment shall be
construed in connection with and as part of the Receivables Purchase Agreement
and all terms, conditions, representations, warranties, covenants and agreements
set forth in the Receivables Purchase Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.
               (b) Transaction Documents. This Amendment is a Transaction
Document executed pursuant to the Receivables Purchase Agreement and shall be
construed, administered and applied in accordance with the terms and provisions
thereof.
               (c) Costs, Fees and Expenses. Each Seller agrees to reimburse the
Agent, the Financial Institutions and the Companies upon demand for all costs,
fees and expenses (including the reasonable fees and expenses of counsels to
each of the Agent, the Financial Institutions and the Companies) incurred in
connection with the preparation, execution and delivery of this Amendment.
               (d) Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.
               (e) Severability. Any provision contained in this Amendment which
is held to be inoperative, unenforceable or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable or invalid without
affecting the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.

4



--------------------------------------------------------------------------------



 



               (f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.
               (g) WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION
WITH THIS AMENDMENT OR ANY MATTER ARISING HEREUNDER OR THEREUNDER.
(Signature Pages Follow)

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first written above.

             
 
                DAIRY GROUP RECEIVABLES, L.P.,         as a Seller    
 
           
 
  By:   Dairy Group Receivables GP, LLC,    
 
  Its:   General Partner    
 
                DAIRY GROUP RECEIVABLES II, L.P.,         as a Seller    
 
           
 
  By:   Dairy Group Receivables GP II, LLC,    
 
  Its:   General Partner    
 
                WHITEWAVE RECEIVABLES, L.P., as a Seller    
 
           
 
  By:   WhiteWave Receivables GP, LLC,    
 
  Its:   General Partner    
 
           
 
  By:   /s/ Timothy A. Smith    
 
           
 
  Name:   Tim Smith    
 
  Title:   Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



             
 
                FALCON ASSET SECURITIZATION         COMPANY LLC (formerly Falcon
Asset Securitization         Corporation), as a Company    
 
           
 
  By:   JPMorgan Chase Bank, N.A. (successor by merger to         Bank One, NA
(Main Office Chicago))    
 
  Its:   Attorney-In-Fact    
 
           
 
  By:   /s/ Maureen E. Marcon    
 
           
 
  Name:   Maureen E. Marcon    
 
  Title:   Vice President    
 
                JPMORGAN CHASE BANK, N.A. (successor by merger to         BANK
ONE, NA (MAIN OFFICE CHICAGO)), as a Financial         Institution and as Agent
   
 
           
 
  By:   /s/ Maureen E. Maracon    
 
           
 
  Name:   Maureen E. Marcon    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



             
 
                ATLANTIC ASSET SECURITIZATION LLC (formerly         Atlantic
Asset Securitization Corp.),         as a Company    
 
           
 
  By:
  Calyon New York Branch (successor to Credit
Lyonnais New York Branch)    
 
  Its:   Attorney-In-Fact    
 
           
 
  By:   /s/ Sam Pilcer    
 
           
 
  Name:   Sam Pilcer    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Kostantina Kourmpetis    
 
           
 
  Name:   Kostantina Kourmpetis    
 
  Title:   Managing Director    
 
                CALYON NEW YORK BRANCH (successor to Credit         Lyonnais New
York Branch), as a Financial Institution    
 
           
 
  By:   /s/ Sam Pilcer    
 
           
 
  Name:   Sam Pilcer    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Kostantina Kourmpetis    
 
           
 
  Name:   Kostantina Kourmpetis    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



             
 
                NIEUW AMSTERDAM RECEIVABLES         CORPORATION,         as a
Company    
 
           
 
  By:   /s/ Kevin P. Burns    
 
           
 
  Name:   Kevin P. Burns    
 
  Title:   Vice President    
 
                COOPERATIEVE CENTRALE RAIFFEISEN -         BOERENLEENBANK B.A.
“Rabobank International”,         New York Branch,         as a Financial
Institution    
 
           
 
  By:   /s/ Brett Delfino    
 
           
 
  Name:   Brett Delfino    
 
  Title:   Executive Director    
 
           
 
  By:   /s/ Christopher Lew    
 
           
 
  Name:   Christopher Lew    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



             
 
                VARIABLE FUNDING CAPITAL COMPANY LLC,         as a Company    
 
           
 
  By:   Wachovia Capital Markets, LLC    
 
  Its:   Attorney-In-Fact    
 
           
 
  By:   /s/ Douglas R. Wilson, Sr.    
 
           
 
  Name:   Douglas R. Wilson, Sr.    
 
  Title:   Vice President    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION,         as a Financial
Institution    
 
           
 
  By:   /s/ Michael J. Landry    
 
           
 
  Name:   Michael J. Landry    
 
  Title:   Vice President    

 